 


110 HR 2699 IH: To amend title 38, United States Code, to repeal authority for adjustments to per diem payments to homeless veterans service centers for receipt of other sources of income, to extend authorities for certain programs to benefit homeless veterans, and for other purposes.
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2699 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Patrick J. Murphy of Pennsylvania (for himself, Mr. Walz of Minnesota, and Mr. Arcuri) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to repeal authority for adjustments to per diem payments to homeless veterans service centers for receipt of other sources of income, to extend authorities for certain programs to benefit homeless veterans, and for other purposes. 
 
 
1.Repeal of authority for adjustments to per diem payments to homeless veterans service centers for receipt of other sources of incomeSection 2012(a)(2) of title 38, United States Code, is amended— 
(1)by striking subparagraphs (B), (C), and (D); and 
(2)in subparagraph (A)— 
(A)by striking The rate and inserting Except as provided in subparagraph (B), the rate; 
(B)by striking adjusted by the Secretary under subparagraph (B); and 
(C)by designating the second sentence as subparagraph (B) and indenting the margin of such subparagraph, as so designated, two ems from the left margin. 
2.Demonstration program on preventing veterans at-risk of homelessness from becoming homeless 
(a)Demonstration programThe Secretary of Veterans Affairs shall carry out (subject to the availability of appropriations) a demonstration program for the purpose of— 
(1)identifying members of the Armed Forces on active duty who are at risk of becoming homeless after they are discharged or released from active duty; and 
(2)providing referral, counseling, and supportive services, as appropriate, to help prevent such members, upon becoming veterans, from becoming homeless. 
(b)Program locationsThe Secretary shall carry out the demonstration program in at least three locations. 
(c)Identification criteriaIn developing and implementing the criteria to identify members of the Armed Forces, who upon becoming veterans, are at-risk of becoming homeless, the Secretary of Veterans Affairs shall consult with the Secretary of Defense and such other officials and experts as the Secretary considers appropriate. 
(d)ContractsThe Secretary of Veterans Affairs may enter into contracts to provide the referral, counseling, and supportive services required under the demonstration program with entities or organizations that meet such requirements as the Secretary may establish. 
(e)SunsetThe authority of the Secretary under subsection (a) shall expire on September 30, 2011. 
(f)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for the purpose of carrying out the provisions of this section. 
3.Expansion and extension of authority for program of referral and counseling services for at-risk veterans transitioning from certain institutions 
(a)Program authoritySubsection (a) of section 2023 of title 38, United States Code, is amended by striking a demonstration program for the purpose of determining the costs and benefits of providing and inserting a program of. 
(b)Scope of programSubsection (b) of such section is amended— 
(1)by striking Demonstration in the subsection heading; 
(2)by striking demonstration; and 
(3)by striking in at least six locations and inserting in at least 12 locations. 
(c)Extension of authoritySubsection (d) of such section is amended by striking shall cease and all that follows and inserting shall cease on September 30, 2011.. 
(d)Conforming amendments 
(1)Subsection (c)(1) of such section is amended by striking demonstration. 
(2)The heading of such section is amended to read as follows: 
 
2023.Referral and counseling services: veterans at risk of homelessness who are transitioning from certain institutions. 
(3)Section 2022(f)(2)(C) of such title is amended by striking demonstration. 
(e)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2023 and inserting the following: 
 
 
2023. Referral and counseling services: veterans at risk of homelessness who are transitioning from certain institutions.. 
4.Availability of grant funds to service centers for personnelSection 2011 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(i)Availability of grant funds for service center personnelA grant under this section for a service center for homeless veterans may be used to provide funding for staff as necessary in order for the center to meet the service availability requirements of subsection (g)(1).. 
5.Permanent authority for domiciliary services for homeless veterans and enhancement of capacity of domiciliary care programs for female veteransSubsection (b) of section 2043 of title 38, United States Code, is amended to read as follows: 
 
(b)Enhancement of capacity of domiciliary care programs for female veteransThe Secretary shall take appropriate actions to ensure that the domiciliary care programs of the Department are adequate, with respect to capacity and with respect to safety, to meet the needs of veterans who are women.. 
 
